Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/1/2022 has been entered.
Claims 19-21 have been amended, and new claims 25-37 have been added.  Claims 19-21 and 25-37 are currently pending in this application.  
The Office action of 3/9/2021 found lack of unity of invention based on the claims filed on 5/19/2020.  On 6/8/2021, Applicant elected invention Group I and the species acetylshikonin, which elected species was expanded to further include dichlone1.  Elected invention Group I was drawn to a plant stress tolerance-inducing agent comprising a compound of general formula (I) other than 2-methyl-1,4-naphthoquinone, and a method for reducing rice quality loss comprising “using” said agent.  Currently, claims directed to said agent have been canceled, and method claims have been substantially rewritten.  Therefore, currently pending claims will be examined as follows: 
Allowable subject matter: 
Subject matter of claims 21, 27, and 33, wherein the shikonin or alkannin compounds of said claims are selected and applied to plant as claimed is deemed allowable.  Currently, such subject matter is not written in independent form, and the claims are not written to require actual selection and application of the recited shikonin or alkannin compounds.  
Next species of formula (I) to be examined
The requirement of record to elect an active ingredient species is maintained; and in view of the allowability determination of the shikonin and alkannin compounds as set forth above, the next species of formula (I) to be examined in this Office action is dichlone.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19-21 and 25-37 are rejected under 35 U.S.C. 103 as being unpatentable over The Agrochemicals Handbook in view of Walter et al. (US 2013/0217745), ter Horst (US 2,349,772), Jagadish et al., and Ghadirnezhad et al.
The Agrochemicals Handbook explicitly disclose dichlone (1,2-dichloro-1,4-naphthoquinone) as an agricultural fungicide, which is known for fungicidal control in field crops as well as fruits and vegetables (page A137).  Dichlone also has algicidal activity (id.).  Compatibility with most common fungicides is disclosed (the page after page A137, the first paragraph).   
Walter et al. disclose a synergistic composition for controlling phytopathogenic diseases of useful plants comprising a pyrazole compound + a second fungicide, which is inclusive of dichlone (paragraph 3, see dichlone in (B5) on page 1, right column, line 30; see also page 16, left column, lines 28-29, “dichlone (1052) + TX”; claims 1-2).  Control of fungal diseases in rice is disclosed (paragraphs 72, 82, 85). Walter et al. further disclose that the synergistic composition comprising a pyrazole compound + dichlone is combined at a mixing ratio of 2:1 to 1:2 as a “special preference” (paragraph 76), wherein the pyrazole compound is applied to useful plants, soil or seeds at 2 to 2000 g/ha, including 100 g/ha, 250 g/ha, 500 g/ha, 800 g/ha, 1000 g/ha, and 1500 g/ha, or the pyrazole compound is applied to seeds of such plants at 0.001 to 50 g per kg of seed and a second fungicide such as dichlone is applied to seeds of such plants at 0.001 to 50 g per kg of seed (paragraphs 74, 93).  Walter et al. teach formulating the pyrazole compound + second fungicide such as dichlone in concentration range of 0.01 to 90 wt%, including 5-70 wt% for concentrates, 0.01 to 20 wt% for use formulations, preferably 0.01 to 5 wt%, wherein the end user can dilute prior to use (paragraph 100).   
ter Horst (US 2,349,772) is cited to further establish the properties of dichlone, which is referred to as “2,3-dichlor-1,4-naphthoquinone” (see columns 1-2; note the structure in column 1 does not show complete ring bonds but the chemical nomenclature clearly conveys dichlone).  Dichlone is disclosed as a seed protectant, “powerful fungicide,” insecticide, insect repellent, and plant growth stimulant (column 1, lines 3-6; column 2, lines 20-38; claims 1-4).  Seed application is exemplified at 0.25% weight of seed, which calculates to 2.5 g dichlone per kg of seed.                  
                    
                        
                            1
                        
                        
                            32
                        
                    
                
            % to 1% weight of seed is further disclosed, which calculates to about 0.3 g dichlone per kg of seed to 10 g dichlone per kg of seed (column 1, lines 21-46).  
Jagadish et al. disclose that rice plants are produced in areas “which are prone to drought and high temperatures” (page 1627, right column).  Global climate change is likely to exacerbate the vulnerability of rice crop to climate, with predicted yield loss (id.).  Exposure to temperature >35 °C for about 5 days during the flowering period caused sterility (id.).  One hour at a spikelet tissue temperature of ≥33.7 °C can cause sterility if coincided with anthesis (page 1633).  Duration of exposure to temperature >35 °C appears to be quantitative, with shorter durations at higher temperatures having the same effect as longer durations at cooler temperatures (page 1628, left column).  See also pages 1628-1632, methods, results, Tables 1-2, and Figures 1-5.  
Ghadirnezhad et al. disclose that rice is a cold-sensitive plant, wherein cold temperature during the reproductive stages can cause yield loss (page 1).  Rice grown in “normal temperature of 32° C” had higher yield than rice grown under cold temperature stress (pages 2-3, see Table 3 in particular).   
The cited prior art references do not explicitly disclose all of the claim-recited method invention features in a single prior art reference, but the references taken as a whole are amply suggestive of the claimed invention and render the claimed invention obvious.  Claims 21, 27, and 33 are included here because selection of the compounds of claims 21, 27, or 33 is not required.  
Claimed features: method for reducing rice quality loss comprising applying to a plant that grows under high temperature stress; method for inducing stress tolerance in a plant, including applying to a plant that grows under an environmental stress such as high temperature stress

The instant specification discloses induction of heat stress tolerance as acquisition of tolerance to heat stress in a high temperature exceeding 25 to 30 °C or a range of 25 to 55 °C or 30 to 45 °C, wherein the duration of heat stress includes “a short time such as several hours” (paragraph 30).  
The cited prior art references do not specifically disclose reducing rice quality 
loss or inducing stress tolerance in treated plant, including those that grow under an environmental stress such as high temperature stress.  
 	However, dichlone is a known agricultural fungicide and disclosed to be used in rice, so it would have been expected that rice quality loss would have been reduced and heat stress tolerance induced.  Because rice is known to be grown in areas that are “prone to drought and high temperature,” application of dichlone to rice plant that grows under high temperature stress would have been obvious to the ordinary skilled artisan.  	
The rice plant does not know why it is treated with dichlone – the rice plant will necessarily respond in the same way, induced stress tolerance, because the same exact dichlone is applied to the same plant at a dosage that cannot be distinguished.
Application of dichlone to rice plants, as suggested by the combined teachings of the prior art, would necessarily have the same effect as Applicant’s claimed invention because the same dichlone is applied in the claimed invention.  
The instant claims do not explicitly recite a dosage or applied amount, but the specification discloses 0.001 μM to 1000 mM concentration as a preferred range (paragraph 28).2  0.001 μM to 1000 mM dichlone, based on MW of 227.04, is approximately 0.0000000227% to 22.7%.  The dosage form of the instant invention “may be any of solid formulations and liquid formulations” such as powders, particles, granules, solutions, suspension, or gels, which can be diluted for use (paragraph 27).  Application to the plant, soil (paragraph 27), seedling or seed (paragraphs 41 and 42) is disclosed.    
The prior art similarly discloses a broad range of application amount and application means, including application to the plant or seed.  Walter et al. teach that pyrazole compound and dichlone are combined at a mixing ratio of 2:1 to 1:2 as a “special preference” (paragraph 76), wherein the pyrazole compound is applied to useful plants at 2 to 2000 g/ha, including 100 g/ha, 250 g/ha, 500 g/ha, 800 g/ha, 1000 g/ha, and 1500 g/ha, or the pyrazole compound is applied to seeds of such plants at 0.001 to 50 g per kg of seed and a second fungicide such as dichlone is applied to seeds of such plants at 0.001 to 50 g per kg of seed (paragraph 93).  Thus, the ordinary skilled artisan would have recognized that Walter et al. teach a range for dichlone that is comparable to the pyrazole compound, 2 to 2000 g/ha and 0.001 to 50 g/kg of seed.  
Relevant to application amount, it is noted that the instant claims are readable on treating seeds, because “applying to a rice plant” or “applying to the plant of interest” does not exclude applying to rice seed.  In fact, the instant specification discloses treating the plant, its root, the soil, or seeds (paragraphs 27, 41 and 42).  In the absence of specification disclosure as to seed application amount for the claimed invention, it is presumed that the prior art seed application amount of 0.001 to 50 g of dichlone per kg of seed would necessarily induce high temperature stress tolerance which would reduce rice quality loss.  
It is well established that “[m]ere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.”  In re Baxter Travenol Labs, 21 USPQ2d 1281, 1285 (Fed. Cir. 1991).  In Baxter, the court held that even when the prior art did not expressly disclose hemolysis-suppression feature or property of a blood bag plasticizer, such unrecognized feature or property is insufficient for rebutting a prima facie case of obviousness over a prior art blood bag that utilized the same plasticizer.  Id.  See also Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Int. 1985) (“The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious”).  In In re May, 197 USPQ 601 (CCPA 1978), an obvious rejection of method claims 1 and 6 under 35 USC 103 was affirmed, wherein the prior art did not disclose the claimed “morphine antagonistic activity without producing physical dependence in animals” but did   disclose the same compound for the same subject at a dosage that was not distinguishable.  Id. at 602-603, 607.  In the present fact situation, the prior art discloses the application of the same exact agent, dichlone, to treat the same subject, rice plant, at an application amount that is not distinguishable from the inventive application amount.  Consequently, the same result as claimed herein would necessarily have been obtained by practicing the prior art application of dichlone to a rice plant.  
Claims 25-37: stress is at least one stress such as high temperature stress, osmotic stress (e.g. drought stress), light stress   

To the extent that the claims may read on rendering the treated plant more tolerant of the claim-recited stress, the Examiner maintains that the prior art teaches the application of the same dichlone to the same plant at an application amount that cannot be distinguished.  Because rice is known to be grown in areas that are “prone to drought and high temperature,” application of dichlone to rice plant that grows under high temperature stress or osmotic stress would have been obvious to the ordinary skilled artisan.  	
Under these facts, the same result would have been obtained by following the teachings suggested by the prior art.   
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, because every element of the invention and the claimed invention as a whole have been fairly disclosed or suggested by the teachings of the cited references.
  Applicant’s arguments relative hereto, filed on 4/1/2022, have been given due consideration to the extent that they are applicable to this new ground of rejection, but they were deemed unpersuasive.
Relative to a previous ground of rejection, Applicant argues that the cited references do not teach or suggest the new limitation that the compound having a quinone skeleton represented by formula (I), e.g., dichlone, is applied to a plant that grows under high temperature stress.  However, the new reference by Jagadish et al. disclose that rice plants are produced in areas “which are prone to drought and high temperatures” (page 1627, right column).  Thus, application of the agricultural fungicide dichlone to rice would have obviously included application under high temperature stress.
Applicant also argues that a skilled artisan would not have been motivated to combine the cited references to obtain reduced rice quality loss by inducing high temperature stress tolerance.  This argument is a basic disagreement with the rationale for this ground of rejection.  As stated previously, the Examiner maintains that application of dichlone to rice plants, which are grown in areas prone to drought and high temperatures, would have necessarily obtained the same effect concomitantly with the fungicidal effect of dichlone.  
For these reasons, all claims must be rejected.  No claim can be allowed at this time (but see the paragraph bridging pages 2-3 of this Office action).  
All grounds of rejection from the Office action of 12/7/2021 that are not repeated in this Office action are withdrawn in view of the claim amendments and remarks filed on 4/1/2022.  
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN PAK whose telephone number is (571)272-0620.  The Examiner can normally be reached on Monday to Friday from 8:30 AM to 5 PM.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's SPE, Fereydoun Sajjadi, can be reached on (571)272-3311.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JOHN PAK/Primary Examiner, Art Unit 1699                                                                                                                                                                                                        
  



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See the Office action of 6/24/2021 for acetylshikonin and dichlone as the expanded elected species.  
        2 Note, the concentration itself is not the same thing as the dosage. The concentration of a solution does not provide information as to how much of it was applied to the plant.